Per Curiam.
This writ is asked for on the ground that by the Health act of March 31st, 1887 [Pamph. L., p. 80), the local' board of health has power to pass, alter and amend ordinances, and make rules and regulations, in regard to the public health, for the purpose of securing the sanitary condition of jails and prisons. The primary difficulty with the application is that *397it does not appear that the board of health has passed any ordinance, or made any rule or regulation with regard to the-Camden county jail. Had such ordinance or regulation been adopted, and had the board of freeholders refused to comply with it, ground might exist for a mandamus to compel obedience; but in the absence of those conditions, we think this court cannot legally interfere.
The application must be denied.